EXHIBIT 10.10
FINAL
AMERIGAS PROPANE, INC.
2010 LONG-TERM INCENTIVE PLAN
ON BEHALF OF AMERIGAS PARTNERS, L.P.
TERMS AND CONDITIONS

 

 



--------------------------------------------------------------------------------



 



AmeriGas Propane, Inc.
2010 Long-Term Incentive Plan
on Behalf of AmeriGas Partners, L.P.
Terms and Conditions
Table of Contents

         
Performance Units and Phantom Units For Employees
    1  
1. Definitions
    1  
2. Performance Units
    2  
3. Phantom Units — Executive Employees
    4  
3. Phantom Units — Non-Executive Employees
    5  
4. Change of Control
    5  
5. Section 409A
    5  
Phantom Units for Non-Employee Directors
    6  
1. Definitions
    6  
2. Phantom Units
    7  
3. Events Requiring Redemption of Phantom Units
    7  
Exhibit A — Non-Employee Director Grants
    9  

 

i



--------------------------------------------------------------------------------



 



AmeriGas Propane, Inc.
2010 Long-Term Incentive Plan
on Behalf of AmeriGas Partners, L.P.
Performance Units and Phantom Units For Employees
Terms and Conditions
The following Terms and Conditions shall be used for purposes of administering
Performance Units and Phantom Units granted to Employees under the Plan. The
Committee has discretion to modify or deviate from the Terms and Conditions at
any time. The defined terms shall have the meanings given those terms in the
Plan or in these Terms and Conditions, if not defined in the Plan.
1. Definitions
Whenever used in these Terms and Conditions for Employees, the following terms
shall have the meanings set forth below:
(a) “Account” means a bookkeeping account established on the records of AmeriGas
or its Affiliates to record Performance Units, Phantom Units and Distribution
Equivalents credited under the Plan.
(b) “Affiliate” shall have the meaning ascribed to such term in Rule 12b-2 of
the General Rules under the Exchange Act.
(c) “AmeriGas” means AmeriGas Propane, Inc.
(d) “APLP” means AmeriGas Partners, L.P.
(e) “Code” means the Internal Revenue Code of 1986, as amended.
(f) “Committee” means the Compensation/Pension Committee of the Board of
Directors of AmeriGas.
(g) “Common Unit” means a common unit of APLP.
(h) “Disability” or “Disabled” means a long-term disability as determined under
the long-term disability plan of AmeriGas, UGI or one of their Affiliates, which
is applicable to the Participant.
(i) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

1



--------------------------------------------------------------------------------



 



(j) “Retirement” means the Participant’s separation from employment upon or
after attaining (i) age 55 with at least 10 years of service with AmeriGas or
its Affiliates, or (ii) age 65 with at least 5 years of service with AmeriGas or
its Affiliates.
(k) “Severance Plan” means any severance plan maintained by AmeriGas, UGI or an
Affiliate of AmeriGas or UGI, that is applicable to the Participant.
(l) “UGI” means UGI Corporation.
2. Performance Units
(a) Grant of Performance Units. The Committee shall select the Employees who
shall receive Performance Units and shall determine the number of Common Units
subject to Performance Units and the terms of the Performance Units. Unless the
Committee determines otherwise, Distribution Equivalents shall be granted with
respect to Performance Units. The Committee shall specify in the Grant Letter
for Performance Units the terms and conditions of the Performance Units and the
applicable restrictions and performance goals, including the objective goals,
employment requirements, period during which the Performance Units shall be
subject to restrictions and other conditions of the Grant.
(b) Terms. The Committee shall establish performance goals and terms for
Performance Units in accordance with Section 9 of the Plan. The Committee shall
establish appropriate threshold, target amount and maximum payments to be made
with respect to the Performance Units.
(c) Requirements of Employment or Service. If the Participant ceases to be
employed by, or provide service to, AmeriGas or its Affiliates during the
applicable period specified in the Grant Letter, all of the Participant’s
Performance Units shall terminate. However, if a Participant holding Performance
Units ceases to be employed by, or provide service to AmeriGas by reason of
Retirement, Disability, or death, the restrictions on Performance Units held by
the Participant shall lapse pursuant to the following:
(i) If a Participant terminates employment or service on account of Retirement,
Disability or death, the restrictions on a pro-rata portion of the Participant’s
outstanding Performance Units shall lapse at the end of the restriction period
set forth in the Grant Letter, if the performance goals and all requirements of
the Grant Letter (other than continued employment) are met. The prorated portion
shall be determined, for each Performance Unit, as the amount that would
otherwise be paid according to the terms of the Performance Unit, based on
achievement of the performance goals, multiplied by a fraction, the numerator of
which is the number of years during the restriction period in which the
Participant has been employed by, or provided service to, AmeriGas or its
Affiliates and the denominator of which is three. For purposes of the proration
calculation, the year in which the Participant’s Retirement, Disability, or
death occurs shall be counted as a full year.
(ii) In the event of Retirement, Disability or death, the prorated portion of
the Performance Units shall be paid at the date specified for payment of the
Performance Units in the Grant Letter, or at an earlier date determined by the
Committee in the Grant Letter.

 

2



--------------------------------------------------------------------------------



 



(d) Payment with Respect to Performance Units. If the Committee determines that
the conditions to payment of the Performance Units have been met, AmeriGas shall
pay to the Participant, within 21/2 months after the end of the restriction
period, Common Units equal to the number of Performance Units to be paid
according to achievement of the Performance Goals, provided that AmeriGas may
withhold Common Units to cover required tax withholding in an amount equal to
the minimum statutory tax withholding requirement in respect to Performance
Units earned.
(e) Coordination with Severance Plan. Notwithstanding any other provisions of
these Terms and Conditions, if a Participant receives severance benefits under a
Severance Plan, the terms of which require that severance compensation payable
under the Severance Plan be reduced by benefits payable under this Plan, any
amount payable to the Participant under Performance Units and Distribution
Equivalents after the Participant’s termination of employment shall be reduced
by the amount of severance compensation paid to the Participant under the
Severance Plan, as required by, and according to the terms of, the Severance
Plan, if permitted by section 409A of the Code or an exception.
(f) Distribution Equivalents with Respect to Performance Units. Distribution
Equivalents, if granted, shall accrue with respect to Performance Units and
shall be payable subject to the same performance goals and terms as the
Performance Units to which they relate. Distribution Equivalents shall be
credited with respect to the target award of Performance Units from the Date of
Grant until the payment date. If and to the extent that the underlying
Performance Units are forfeited, all related Distribution Equivalents shall also
be forfeited.
(g) Accounts. While Performance Units are outstanding, AmeriGas shall keep
records in an Account for each Participant who holds Performance Units. On each
payment date for a distribution paid by APLP on its common units, AmeriGas shall
credit to the Participant’s Account an amount equal to the Distribution
Equivalents associated with the target award of Performance Units held by the
Participant on the record date for the distribution. No interest shall be
credited to any such Account.
(h) Payment of Distribution Equivalents. Distribution Equivalents shall be paid
in cash at the same time and on the same terms as the underlying Performance
Units are paid, after the Committee determines that the conditions to payment
have been met.
(i) Change of Control. Upon a Change of Control, all outstanding Performance
Units and Distribution Equivalents shall be paid in cash in an amount equal to
the greater of (i) the target amount or (ii) the amount earned as of the date of
the Change of Control based on AmeriGas’s achievement of the performance goals
as of the Change of Control, as determined by the Committee. If a former
Participant is entitled to receive a prorated award for the restriction period,
the award shall be the prorated portion of the amount described in the preceding
sentence. The Performance Units and Distribution Equivalents shall be paid on
the closing date of the Change of Control.

 

3



--------------------------------------------------------------------------------



 



3. Phantom Units — Executive Employees
(a) Grant of Phantom Units. The Committee shall select the executive level
Employees who shall receive Phantom Units and shall determine the number of
Common Units subject to Phantom Units and the terms of the Phantom Units. Unless
the Committee determines otherwise, Distribution Equivalents shall be granted
with respect to Phantom Units for executive level Employees. The Committee shall
specify in the Participant’s Grant Letter the terms and conditions of the
Phantom Units and the applicable restrictions, including the period during which
the Phantom Units shall be subject to vesting requirements, if any, and other
conditions of the Grant.
(b) Vesting of Phantom Units. Phantom Units will vest on such terms as the
Committee determines and specifies in the Grant Letter. If the Participant
ceases to be employed by, or provide service to AmeriGas or its Affiliates, any
unvested Phantom Units will immediately terminate, except as provided below. The
Committee may authorize payment of Phantom Units on a prorated or other basis in
such circumstances as the Committee deems appropriate, including in the event
that a Participant ceases to be employed by, or provide service to AmeriGas or
its Affiliates, on account of Retirement, Disability or death.
(c) Payment with respect to Phantom Units. A Participant will receive payment
with respect to Phantom Units as the Phantom Units vest, within 30 business days
after the vesting date. Payment with respect to Phantom Units shall be made in
Common Units, provided that AmeriGas may withhold Common Units to cover required
tax withholding in an amount equal to the minimum statutory tax withholding
requirement in respect to Phantom Units earned.
(d) Coordination with Severance Plan. Notwithstanding any other provisions of
these Terms and Conditions, if a Participant receives severance benefits under a
Severance Plan, the terms of which require that severance compensation payable
under the Severance Plan be reduced by benefits payable under this Plan, any
amount payable to the Participant under Phantom Units and Distribution
Equivalents after the Participant’s termination of employment shall be reduced
by the amount of severance compensation paid to the Participant under the
Severance Plan, as required by, and according to the terms of, the Severance
Plan, if permitted by section 409A of the Code or an exception.
(e) Distribution Equivalents with Respect to Phantom Units. Distribution
Equivalents, if granted, shall accrue with respect to Phantom Units and shall be
payable subject to the same terms as the Phantom Units to which they relate.
Distribution Equivalents shall be credited with respect to Phantom Units from
the Date of Grant until the payment date. If the underlying Phantom Units are
forfeited, all related Distribution Equivalents shall also be forfeited.
(f) Accounts. While Phantom Units are outstanding, AmeriGas shall keep records
in an Account for each Participant who holds Phantom Units. If the Phantom Unit
was granted with Distribution Equivalents, on each payment date for a
distribution paid by APLP on its common units, AmeriGas shall credit to the
Participant’s Account an amount equal to the Distribution Equivalents associated
with the Phantom Units held by the Participant on the record date for the
distribution. No interest shall be credited to any such Account.

 

4



--------------------------------------------------------------------------------



 



(g) Payment of Distribution Equivalents. Distribution Equivalents shall be paid
after the vesting and other requirements specified in the Grant Letter have been
met, at the same time as the underlying Phantom Units are paid or as otherwise
determined by the Committee. Distribution Equivalents will be paid in cash.
(h) Change of Control. All outstanding Phantom Units shall become fully vested
upon a Change of Control and shall be paid in cash on the closing date of the
Change of Control (except as described below). All Distribution Equivalents
shall become fully vested and paid when the underlying Phantom Units are paid.
Notwithstanding the foregoing, if the Phantom Units are subject to section 409A
of the Code, the Phantom Units shall be paid upon a Change of Control only if
the transaction constituting a Change of Control is also a change in control
event under section 409A of the Code (“409A Change in Control Event”). If the
transaction constituting a Change of Control does not constitute a 409A Change
in Control Event, the outstanding Phantom Units shall vest upon the Change of
Control, and any outstanding Phantom Units that are subject to section 409A
shall be paid in cash (based on the value of the Phantom Units on the payment
date as determined by the Committee) within 30 days after the first to occur of
(i) the vesting date set forth in the Participant’s Grant Letter or (ii) the
Participant’s termination of employment or service (subject to the section 409A
six-month delay, if applicable). If payment is delayed after the Change of
Control, the Committee may provide for the Phantom Units to be valued as of the
date of the Change of Control and interest to be credited on the amount so
determined at a market rate for the period between the Change of Control date
and the payment date.
4. Phantom Units — Non-Executive Employees
(a) Grant of Phantom Units. The Committee shall select the non-executive level
Employees who shall receive Phantom Units and shall determine the number of
Common Units subject to Phantom Units and the terms of the Phantom Units. Unless
the Committee determines otherwise, Distribution Equivalents shall not be
granted with respect to Phantom Units for non-executive Employees. The Committee
shall specify in the Participant’s Grant Letter the terms and conditions of the
Phantom Units and the applicable restrictions, including the period during which
the Phantom Units shall be subject to vesting requirements, if any, and other
conditions of the Grant.
(b) Vesting of Phantom Units. Phantom Units will vest on such terms as the
Committee determines and specifies in the Grant Letter. Unless the Committee
determines otherwise, if the Participant ceases to be employed by, or provide
service to AmeriGas or its Affiliates, any unvested Phantom Units will
immediately terminate and be forfeited.
(c) Payment with respect to Phantom Units. A Participant will receive payment
with respect to Phantom Units when the Phantom Units vest, within 30 business
days after the vesting date. Payment with respect to Phantom Units shall be made
in Common Units, provided that AmeriGas may withhold Common Units to cover
required tax withholding in an amount equal to the minimum statutory tax
withholding requirement in respect to Phantom Units earned.
(d) Accounts. While Phantom Units are outstanding, AmeriGas shall keep records
in an Account for each Participant who holds Phantom Units.
(e) Change of Control. All outstanding Phantom Units shall become fully vested
upon a Change of Control and shall be paid in cash on the closing date of the
Change of Control.
5. Section 409A. Performance Units, Phantom Units and Distribution Equivalents
shall meet the requirements of section 409A of the Code or an exemption from
such requirements.

 

5



--------------------------------------------------------------------------------



 



AmeriGas Propane, Inc.
2010 Long-Term Incentive Plan
on Behalf of AmeriGas Partners, L.P.
Phantom Units For Non-Employee Directors
Terms and Conditions
The following Terms and Conditions shall be used for purposes of administering
Phantom Units granted to Non-Employee Directors under the Plan. The Committee
has discretion to modify or deviate from the Terms and Conditions at any time.
The defined terms shall have the meanings given those terms in the Plan or in
these Terms and Conditions, if not defined in the Plan.
1. Definitions
Whenever used in these Terms and Conditions for Non-Employee Directors, the
following terms shall have the meanings set forth below:
(a) “Account” means a bookkeeping account established on the records of AmeriGas
or its Affiliates to record Phantom Units and Distribution Equivalents credited
under the Plan.
(b) “AmeriGas” means AmeriGas Propane, Inc.
(c) “APLP” means AmeriGas Partners, L.P.
(d) “Code” means the Internal Revenue Code of 1986, as amended.
(e) “Committee” means, for purposes of Grants to Non-Employee Directors, the
Board or its delegate.
(f) “Common Unit” means a common unit of APLP.
(g) “Deferral Plan” means the UGI Corporation 2009 Deferral Plan.
(h) “Plan Year” means the calendar year.
(i) “Separates from Service” means the Non-Employee Director’s termination of
service as a Non-Employee Director of AmeriGas for any reason other than death.
(j) “Unit Value” means, at any time, the value of each Phantom Unit, which value
shall be equal to the Fair Market Value (as defined in the Plan) of a Common
Unit on such date.

 

6



--------------------------------------------------------------------------------



 



2. Phantom Units
(a) Annual Award of Phantom Units. On the fifth business day of each Plan Year,
each Non-Employee Director shall receive an award of Phantom Units in the amount
set forth on the attached Exhibit A. Such Phantom Units shall be credited to
each Non-Employee Director’s Account as specified in Section 2(c) below. Any
Non-Employee Director who becomes a Non-Employee Director after the fifth
business day of the Plan Year shall receive, on the date such individual becomes
a Non-Employee Director, a pro-rata share of the annual award of Phantom Units
determined based on the number of calendar quarters during the Plan Year that he
or she is expected to serve as a Non-Employee Director. A Non-Employee Director
will be deemed to serve for the entire quarter if he or she is a Non-Employee
Director on at least one day of the quarter.
(b) Distribution Equivalents
(i) Crediting of Distribution Equivalents. From the Date of Grant of each
Phantom Unit until the Non-Employee Director’s Account has been fully
distributed, on each payment date for a distribution paid by APLP on its Common
Units, AmeriGas shall credit to the Non-Employee Director’s Account an amount
equal to the Distribution Equivalent associated with the Phantom Units held by
the Non-Employee Director on the record date for the distribution.
(ii) Conversion to Phantom Units. On the last day of each Plan Year, the amount
of the Distribution Equivalents credited to the Non-Employee Director’s Account
during that Plan Year shall be converted to a number of Phantom Units, based on
the Unit Value on the last day of the Plan Year. In the event of a Change of
Control or in the event the Non-Employee Director dies or Separates from Service
prior to the last day of the Plan Year, as soon as practicable following such
event and in no event later than the date on which Phantom Units are redeemed,
AmeriGas shall convert the amount of the Distribution Equivalents credited to
the Non-Employee Director’s Account as of the date of the Change of Control,
death or Separation from Service (the “Conversion Date”) to a number of Phantom
Units based on the Unit Value on the Conversion Date.
(c) Accounts. AmeriGas shall keep records to reflect the number of Phantom Units
and Distribution Equivalents credited to each Non-Employee Director. Fractional
Phantom Units shall accumulate in the Non-Employee Director’s Account and shall
be added to other fractional Phantom Units held in such Account to create whole
Phantom Units.
3. Events Requiring Redemption of Phantom Units
AmeriGas shall redeem Phantom Units credited to a Non-Employee Director’s
Account only at the times and in the manner prescribed by the terms of this
Section 3 and the Grant Letter.
(a) Redemption. When Phantom Units are to be redeemed, AmeriGas will determine
the value of the Phantom Units credited to the Non-Employee Director’s Account
as of the date of the Non-Employee Director’s Separation from Service or death.
Except as described in subsection (c) below, an amount equal to 65% of the
aggregate value of the Phantom Units shall be paid in the form of whole Common
Units (with fractional Common Units paid in cash), and the remaining 35% of the
aggregate value of the Phantom Units shall be paid in cash.

 

7



--------------------------------------------------------------------------------



 



(b) Separation from Service or Death. In the event a Non-Employee Director
Separates from Service or dies, AmeriGas shall redeem all of the Phantom Units
then credited to the Non-Employee Director’s Account as of the date of such
Separation from Service or death. In the event of a Separation from Service, the
redemption amount shall be paid within 30 business days after the date of the
Non-Employee Director’s Separation from Service. In the event of death, the
redemption amount shall be paid to the Non-Employee Director’s estate within 60
business days after the Non-Employee Director’s death.
(c) Change of Control. In the event of a Change of Control, AmeriGas shall
redeem all the Phantom Units then credited to the Non-Employee Director’s
Account. The redemption amount shall be paid in cash on the closing date of the
Change of Control (except as described below). The amount paid shall equal the
product of the number of Phantom Units being redeemed multiplied by the Unit
Value at the date of the Change of Control. However, in the event that the
transaction constituting a Change of Control is not a change in control event
under section 409A of the Code, the Non-Employee Director’s Phantom Units shall
be redeemed and paid in cash upon Separation from Service or death on the
applicable date described in subsection (b) above (based on the aggregate value
of the Phantom Units on the date of Separation from Service or death as
determined by the Committee), instead of upon the Change of Control pursuant to
this subsection (c). If payment is delayed after the Change of Control, pursuant
to the preceding sentence, the Committee may provide for the Phantom Units to be
valued as of the date of the Change of Control and interest to be credited on
the amount so determined at a market rate for the period between the Change of
Control date and the payment date.
(d) Effect on Outstanding Phantom Units and Distribution Equivalents. The
provisions of this Section 3 relating to the medium of payment (i.e., payment in
cash or in a combination of cash and Common Units) shall apply to all
outstanding Phantom Units and Distribution Equivalents.
(e) Section 409A. Phantom Units and Distribution Equivalents shall meet the
requirements of section 409A of the Code or an exemption from such requirements.
(f) Deferral Elections. Notwithstanding the foregoing, a Non-Employee Director
may make a one-time, irrevocable election to elect to have all of the
Non-Employee Director’s Phantom Units credited to the Non-Employee Director’s
account under the Deferral Plan on the date of the Non-Employee Director’s
Separation from Service, in lieu of the redemption and payments described in
subsections (b) and (c). If the Non-Employee Director makes a deferral election,
the Non-Employee Director’s Phantom Units will be credited to the Non-Employee
Director’s account under the Deferral Plan at Separation from Service and the
amount credited to the Deferral Plan shall be distributed in accordance with the
provisions of the Deferral Plan. If the Non-Employee Director makes a deferral
election and a Change of Control occurs: (i) subsection (c) above shall apply if
the Change of Control occurs before the Non-Employee Director’s Separation from
Service and (ii) the terms of the Deferral Plan shall apply if the Change of
Control occurs after or simultaneously with the Non-Employee Director’s
Separation from Service. An election under this subsection (f) shall be made in
writing, on a form and at a time prescribed by the Committee and shall be
irrevocable upon submission to the Corporate Secretary.

 

8



--------------------------------------------------------------------------------



 



Exhibit A
Non-Employee Director Grants
Phantom Units:
500 units
Grant Date: 5th business day of January

 

9